DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.

 Accordingly claims 15-17, 19-26 and 29-40 remain pending

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 15-17, 19-26 and 29-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 15, 24, 26 and 37 disclose an “outer housing”, however the specifications do not include term “outer housing”. 
The arguments filed 9/17/2020 disclose “outer housing” as component 34d while Figure 8 indicates 34d in the same position as figure 1 indicating 34a which is an “exterior housing part” according to the specifications [0025]. It is unclear to what or if the term “outer housing” provides structure over the term “exterior housing part”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 15-17, 19, 20, 22-25 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yaman (US 2015/0237682) in view of Logan (US 2016/0374501).

Regarding claim 15, Yaman discloses (Fig-1-7-9) a cooking utensil, comprising: 
a drive unit (stationary components of motor with connection to mixer [0009]) configured to drive at least one consumer (moving portion with mixing portions of “mixer motor” [0007]); and 
a receiving unit (receiver coil 4) configured to receive energy in a contactless manner and to supply energy to the drive unit (“pot with a mixer motor, operated wirelessly on an induction heating cooktop” [0007]),
wherein the consumer is disposed in a food chamber (area of 1 above base 2) defined by an interior housing (interior of cooker appliance heating body “appliance (1) is a heat controlled cooker that requires heating from the base (2) like the pot, deep frying pan, soup maker, kettle, coffee machine, tea machine, rice cooker, pasta cooker, pot with mixer motor, etc.” [0068]) of the cooking utensil in the drive unit is disposed proximate (little weight is given to proximate in discerning a level of closeness of drive unit to base of food chamber) a base (top of 2) of the food chamber,
Yaman is silent regarding the drive unit being within an intermediate space defined between an outer housing and interior housing of the cooking utensil;
wherein the drive unit is free of moving parts and comprises a plurality of electromagnets.
into the cooking appliance or cookware.” [0073]),
wherein the drive unit is free of moving parts and comprises a plurality of electromagnets “A rotating magnetic field may cause the stirrer or scrapper to rotate inside the cookware. The rotating field is created by a driver. A driver may be created either by a rotating magnet or a set of stationary electromagnets, placed beneath or around the cookware.” [0067].
The advantage of the drive unit being within an intermediate space defined between an outer housing and interior housing of the cooking utensil
wherein the drive unit is free of moving parts and comprises a plurality of electromagnets, is to provide an easy to clean quit and more efficient stirring means, “Magnetic stirrers and scrappers are preferred over traditional stirring and scrapping methods because they do require the presence of a person and they are quieter and more efficient. In addition, magnetic stirrers and scrappers are more easily cleaned than conventional cooking tools” [0067].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Yamen with Logan, by modifying the undisclosed specifics of the driver/motor that is powered by receiving unit within housing of food chamber of Yamen, with the intermediate housed non-moving electromagnetic drive of Logan, to provide an easy to clean quit and more efficient stirring means.

However because primary reference Yaman teaches that a layer of insulation at a magnetic field coil prevents shorting circuiting of the magnetic field coil, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to add to any magnetic field coils of Yaman a space filled with insulation, see MPEP 2144.05 II. A. Routine Optimization.
Yaman therefore teaches the intermediate space is larger than the drive unit (intermediate space around the wire coil of the drive unit being occupied by insulation 14 [0062], also see figure 7), such that at least a portion of the intermediate space is unoccupied by the drive unit (insulation 14);
The advantage of the intermediate space being larger than the drive unit, such that at least a portion of the intermediate space is unoccupied by the drive unit, is to include short circuit preventing insulation to any field coils of the cooking appliance -“the appliance (1) comprises an intermediate insulating layer (14) placed between the coil casing (7) and the cover (8) and preventing the inner winding terminal (10) from contacting the windings (5) of the receiver coil (4) and the outer winding terminal (9) and from getting short circuited (FIG. 7)” [0062]). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Yaman, as already modified by Logan, further with Yaman, by adding to the drive coil of Yaman, the coil insulation of Yaman, to include short preventing insulation to magnetic field coils of the cooking appliance. 

Regarding claim 16, the cooking utensil of claim 15, Yaman further discloses wherein the receiving unit includes at least one inductor (“The appliance furthermore comprises a receiver coil, in planar spiral form and having one or more than one winding” [0009]).

Regarding claim 17, the cooking utensil of claim 15, Yaman further discloses wherein the drive unit is configured to supply at least one magnetic field to drive the consumer (functions of cooking utensil, to include mixer, are powered by induction coil “The appliance furthermore comprises a receiver coil, in planar spiral form and having one or more than one winding, wound having gaps therebetween, that partially receives the power generated by the induction coil in the induction heating cooktop whereon the appliance is operated and supplying the energy required for operating the control unit and other elements like the temperature sensor, motor” [0009]).

Regarding claim 19, the cooking utensil of claim 15, Yaman further discloses wherein the drive unit is configured to supply a magnetic field (magnetic field of mixer motor, rotation of mixer motor electric field disclosed below, or magnetic field electromagnetic driver as modified by Logan in claim 15) that rotates at least substantially about at least one rotation axis (axis of motor, motor disclosed below) and engages at least partially in the food chamber (“pot” with mixer/consumer disclosed below) to drive the consumer (motors operate on changing magnetic fields around drive pot with a mixer motor, operated wirelessly on an induction heating cooktop” [0007], “The present invention relates to a cooking appliance” [0001]).

Regarding claim 20, the cooking utensil of claim 15, Yaman further discloses wherein the consumer is configured as a food processing unit (“mixer” [0007], “The present invention relates to a cooking appliance” [0001]).

Regarding claim 22, the cooking utensil of claim 15, Yaman further discloses further comprising an electronics unit (control unit 3) configured to receive a control command from a cooktop control unit (control unit in communication with microcontroller and is capable of “providing the controlling of operating parameters like temperature, motor speed and communication with the cooktop” [0008]).

Regarding claim 23, the cooking utensil of claim 15, Yaman further discloses further comprising at least one cooking utensil housing unit ((1) “appliance” [0031] to include 2 and 7 shown in figure 1, specifically interior of appliance being a pot of the “pot with a mixer motor” [0007]), said receiving unit (4 within coil casing 7, shown figure 1, further details [0009-0011]) being arranged within the cooking utensil housing unit in at least one assembled state (coil casing may be part of appliance [0016-0017]).

Regarding claim 24, the cooking utensil of claim 23, Yaman further discloses wherein the cooking utensil housing unit includes the outer housing part (7) which faces away from the food chamber and is made of a material having a magnetic property 

Regarding claim 25, the cooking utensil of claim 24, Yaman further discloses further comprising an insulating material (14) to at least largely fill the portion of the intermediate space (see figure 7, insulation 14 provides gap, further disclosed [0014]) unoccupied by the drive unit (as modified in parent claim 15, insulation is placed around windings to prevent shorting [0062], it would therefore have been obvious to someone with ordinary skill in the art at the time the invention was filed in view of Routine Optimization, see MPEP 2144.05 II., to further modify Yaman as already modified by the coiled mixer drive of Logan, further with Yaman, by including to the mixer drive coils of Yaman, the coil insulation of Yamen, to prevent short circuiting of coils “the appliance (1) comprises an intermediate insulating layer (14) placed between the coil casing (7) and the cover (8) and preventing the inner winding terminal (10) from contacting the windings (5) of the receiver coil (4) and the outer winding terminal (9) and from getting short circuited (FIG. 7)” [0062]). 

Regarding claim 40, cooking utensil of claim 20, Yaman further discloses (Fig-1) wherein the food processing unit includes a processing tool (mixer portion of “mixer motor” [0049] or of magnetic mixer component of Logan as modified in claim 15 “A rotating magnetic field may cause the stirrer or scrapper to rotate inside the cookware” (Logan [0067])) configured to mix a food arrangement (food of “cooking appliance” on cooktop 17 [0049]) in the food chamber.

Claims 26, 29-31, 33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yaman in view of Viroli (EP 13198714 A). 

Regarding claim 26, Yaman discloses (Fig-1-7-9) a cooking system, comprising: at least one cooking utensil including a drive unit (motor with connection to mixer [0009]) configured to drive at least one consumer (“mixer motor” [0007]), and a receiving unit (receiver coil 4) configured to receive energy in a contactless manner and to supply energy to the drive unit (motor with connection to mixer [0009]), wherein the consumer (“mixer mechanism” [0054]) is disposed in a food chamber defined by an interior housing of the cooking utensil (mixer in housing of cooking appliance “The receiver coil (4) is also used for relatively higher level energy transmission with respect to the control unit (3), which is required for the mixer motor in appliances (1) having a mixer mechanism” [0054]);
and at least one cooktop apparatus (17) including at least one induction unit (18) having an energy transfer element (energy portion received from coil 18 disclosed below) configured to supply energy to the receiving unit of the cooking utensil (“a 
 and a heating element configured to supply heating energy to the cooking utensil (portion of energy received by cooking utensil other than receiver coil 4);
Yamen is silent regarding and the drive unit is disposed proximate a base of the food chamber in an intermediate space defined between an outer housing and the interior housing of the cooking utensil.
However because it is known in the art of magnetic stirrers that the magnetic flux from driving coils attenuates along increased distance there from (Rationale may be in Scientific Principles, Art-Recognized Equivalents, see MPEP 2144 I. in view of Viroli “For the further calculation, this formula is approximated is however important in order to understand the attenuation of the magnetic field with increasing distance” [0035]) it would be obvious to keep both magnetic stirrer and magnetic driver proximate to the base of the food chamber, in order to reduce the attenuation of the magnetic flux received by the stirrer.
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, under Routine Optimization MPEP 2144.05 II. to keep the driving magnetic field source of Yaman as close to the base of the food chamber as possible, in order to maximize the magnetic flux produced from driving magnetic field source (“The flux density of a coil with a radius r and negligible length at a distance x on its main axis is: 
    PNG
    media_image1.png
    130
    360
    media_image1.png
    Greyscale
” [0034] “For the further calculation, this formula is approximated is however important in order to understand the attenuation of the magnetic field with increasing distance. In particular, for a rough estimation of an 
The advantage of having a minimal distance between driver and driven stirrer, is to provide a non-contacting stirrer motivation “a propelling mechanism can be provided without moving parts that takes any actual position of the stirring device into account and at the same time repels it and attracts it with an appropriately controlled coil arrangement. In this manner, the stirring speed as well as the stirring power / moment can be exactly controlled.” [0018] having a maximization in the received flux from the driver to driven stirrer “attenuation of the magnetic field with increasing distance” [0035]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Yaman with Viroli, by modifying the undisclosed mixer type and location of Yaman, with the magnetic stirrer system having a decreased distance between magnetic driver and magnetic driven stirrer of Viroli, to provide a non-contacting stirrer motivation with maximized received flux from the magnetic driver to magnetic driven stirrer. 
Yaman is silent regarding wherein the intermediate space is larger than the drive unit, such that at least a portion of the intermediate space is unoccupied by the drive unit;
However because primary reference Yaman teaches that a layer of insulation at a field coil prevents short circuiting of the coil, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to add to any field coil of Yaman an additional space with insulation, see MPEP 2144.05 II. A. Routine Optimization.

The advantage of the intermediate space being larger than the drive unit, such that at least a portion of the intermediate space is unoccupied by the drive unit, is to include short circuit preventing insulation to any field coils of the cooking appliance -“the appliance (1) comprises an intermediate insulating layer (14) placed between the coil casing (7) and the cover (8) and preventing the inner winding terminal (10) from contacting the windings (5) of the receiver coil (4) and the outer winding terminal (9) and from getting short circuited (FIG. 7)” [0062]). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Yaman, as already modified by Viroli, further with Yaman, by adding to the driving field coil of Yamen, the coil insulation of Yamen, to include short preventing insulation to field coils of the cooking appliance. 

Regarding claim 29, the cooking system of claim 26, Yaman further discloses wherein the receiving unit of the cooking utensil includes at least one inductor (coil “a receiver coil (4) that partially receives the power generated by the induction coil (18)”, (abstract)).

Regarding claim 30, the cooking system of claim 26, Yaman further discloses wherein the drive unit is configured to supply at least one magnetic field to drive the 

Regarding claim 31, the cooking system of claim 26, Yaman further discloses wherein the drive unit includes at least one electric motor configured to drive the consumer (mixer motor powered by induction coil, electric motor –“a device that converts electrical energy to mechanical torque” (dictionary.com), “a receiver coil (4) that partially receives the power generated by the induction coil (18), providing the required energy for operating the control unit (3) and the additional components like the sensor, mixer motor placed thereon” [0002]).

Regarding claim 33, the cooking system of claim 26, Yaman further discloses wherein the consumer is configured as a food processing unit (“mixer” [0007], “The present invention relates to a cooking appliance” [0001]).

Regarding claim 35, the cooking system of claim 26, Yaman further discloses wherein the cooktop apparatus includes a cooktop control unit (operation of inductor 18), said cooking utensil including an electronics unit (4) configured to receive a control command from the cooktop control unit (control unit 4 communicates with cooktop “A control unit is disposed in the appliance, having monitoring and communication means communication with the cooktop” [0008]).

Regarding claim 36, the cooking system of claim 26, Yaman further discloses wherein the cooking utensil includes at least one cooking utensil housing unit ((1) “appliance” [0031] to include 2 and 7 shown in figure 1, specifically interior of appliance being a pot of the “pot with a mixer motor” [0007]), said receiving unit (4 within coil casing 7, shown figure 1, further details [0009-0011]) being arranged within the cooking utensil housing unit in at least one assembled state (coil casing may be part of appliance [0016-0017]).

Regarding claim 37, the cooking system of claim 36, Yaman further discloses wherein the cooking utensil housing unit includes the outer housing (7) which faces away from the food chamber and is made of a material having a magnetic property (non-magnetic “The coil casing (7) is produced from high temperature resistant plastic” [0054]), and the interior housing ((2), “almost all of the magnetic energy generated by the induction coil (18) apart from the portion received by the receiver coil (4) is transmitted to the base (2) and the appliance (1) is provided to be effectively heated without being affected by the receiver coil (4)” [0054]) which faces the food chamber and is made of a material having a magnetic property (magnetic) which is different than the magnetic property of the material of the outer housing (magnetic vs non-magnetic disclosed above).

Regarding claim 38, the cooking system of claim 37, Yaman further discloses further comprising an insulating material (14) to at least largely fill the portion of the  intermediate space unoccupied by the drive unit (Yaman teaches filling the space around coils with short circuit inhibiting insulation -“the appliance (1) comprises an intermediate insulating layer (14) placed between the coil casing (7) and the cover (8) and preventing the inner winding terminal (10) from contacting the windings (5) of the receiver coil (4) and the outer winding terminal (9) and from getting short circuited (FIG. 7)” [0062]. It therefore would be obvious under MPEP 2144.05 II. A. Routine Optimization to apply insulation to any field effected coil to include the drive coil as modified by Logan in preceding claim 25, to inhibit short circuiting thereat.) 

Claim 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yaman in view of Viroli and in further view of Gaspard (US 5,808,280).

Regarding claim 39, the cooking system of claim 26, Yamen is silent regarding wherein the energy transfer element and the heating element are mounted concentrically on a same coil support. 
However Gaspard teaches (Fig-2) when the energy transfer element (G1 or G2 or G3) and the heating element (G1 or G2 or G3) are mounted concentrically on a same coil support ( coils g1-g3 supported in 1, see figure 2. Gaspard provides multiple concentric coils with power output in response to a detected load of coil “ the invention has for an object an induction heating device for kitchen receptacles, of the type 
The advantage of using more than one concentric individually controlled coil in and induction cooker is to provide output energy in an induction profile corresponding to receptacle shape to avoid deformation of the receptacles ”this arrangement avoid the deformation of receptacles 9 and increases particularly their lifetime: (column 4, lies 5-11). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was field to modify Yamen with Gaspard, by adding to the induction coil of yamen, the plurality of concentric induction coils of Gaspard, to provide output energy in an induction profile corresponding to receptacle shape to avoid deformation of the receptacles. 

Claims 21, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yaman in view of Logan and in further view of Correia (US 5,549,382).

Regarding claim 21, the cooking utensil of claim 17, Yaman is silent regarding wherein the consumer has at least one magnetic element configured to interact with the magnetic field (an amount of the electric field from inductor 18 would have an effect on the mixer motor).
However Correia teaches wherein the consumer has at least one magnetic element configured to interact with the magnetic field (“An agitator device is placed at the bottom of the cooking vessel and the driver means is actuated to induce the agitator device to move so as stir the foodstuffs” (column 5, lines 35-50)).
The advantage of the consumer having a magnetic element in interaction with the magnetic field, is to drive an agitator in the bottom of the cooking vessel directly from cooktop, independently of heating means “In any of the above embodiments, the means for heating 14 and/or the driver means 6 may be manually adjustable 24” (column 4, lines 38-39), “A timing signal may then be sent to the means for controlling agitation rate 24 and the driver means 6 can be turned off at a predetermined time or a predetermined temperature. A second timing signal may be sent to the means for controlling heating rate 24 and the means for heating 14 can be turned off at this second predetermined time or a second predetermined temperature” (column 6, lines 15-22). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Yaman with Correia, by modifying the single source heating and mixing driver of Yaman, with the secondary mixer driver means, to drive an agitator in the bottom of a cooking vessel directly from cooktop, independently of heating means.

Regarding claim 32, the cooking system of claim 26, Yaman is silent regarding wherein the drive unit is configured to supply a magnetic field that rotates at least substantially about at least one rotation axis and engages at least partially in the food chamber to drive the consumer.
However Correia teaches (Fig-6-8-9) wherein the drive unit (52/72) is configured to supply a magnetic field that rotates at least substantially about at least one rotation axis and engages at least partially in a food chamber to drive the consumer (“the driver means 106 is usually an array of electromagnets 52 connected to an actuator means 54, a rotating magnet 62 connected to a means for rotating the driver magnet 68, or a magnetic coil 72 helically wrapped with a wire 74 which is connected to an actuator 76. The various agitator devices 8 for use with these drivers are as described above” (column 5, lines 16-24), “The agitator device 8 is contained within a cooking vessel 12 positioned on one of the cooking locations 4 in axial alignment with the driver means 6. The agitator device 8 is made from a material which is attracted by a magnetic field. The agitator 8 may be any shape but is of a size which can fit within the cooking vessel 12 being used. The agitator 8 is attracted to each electromagnet as electric current is stepped through the array of electromagnets 52, thus spinning in the direction of the applied current” (column 3, lines 28-46)).
The advantage of the drive unit configured to supply a magnetic field that rotates at least substantially about at least one rotation axis and engages at least partially in a food chamber to drive the consumer, is to power the mixing component independently from the state of the heating component “In any of the above embodiments, the means 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Yaman with Correia, by modifying the single source heating and mixing driver of Yaman, with the secondary mixer driver means, to provide power to the mixing component independently from heating.

Regarding claim 34, the cooking system of claim 30, Yaman is silent regarding wherein the consumer has at least one magnetic element (magnet or magnetic such as ferrous?) configured to interact with the magnetic field (an amount of the electric field from inductor 18 would have an effect on the mixer motor).
However Correia teaches wherein the consumer has at least one magnetic element configured to interact with the magnetic field (“An agitator device is placed at the bottom of the cooking vessel and the driver means is actuated to induce the agitator device to move so as stir the foodstuffs” (column 5, lines 35-50)).
The advantage of the consumer having a magnetic element in interaction with the magnetic field, is to drive an agitator in the bottom of the cooking vessel directly from cooktop, independently of heating means “In any of the above embodiments, the means for heating 14 and/or the driver means 6 may be manually adjustable 24” 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Yaman with Correia, by modifying the single source heating and mixing driver of Yaman, with the secondary mixer driver means, to drive an agitator in the bottom of a cooking vessel directly from cooktop, independently of heating means.

Response to Arguments
Applicant's arguments filed 09/17/2020 have been fully considered but they are not persuasive. 
Applicant firstly argues regarding claim (page 3-6) “Accordingly, each independent claim as amended recites a cooking utensil having an interior housing and an outer housing defining between them an intermediate space. A drive unit is disposed within the intermediate space, and the intermediate space is larger than the drive unit, such that at least a portion of the intermediate space is not occupied by the drive unit. The drive unit is configured to drive a consumer disposed within a food chamber defined by the interior housing. An illustrative example of the claimed arrangement is depicted in Fig. 8, partially reproduced below. As Fig. 8 shows, drive unit 12d is disposed in 
These claimed features are not taught or suggested by the cited references, whether taken individually or in combination. Yaman teaches the cooking appliance depicted in Fig. 1 of that application, reproduced in part below. Appliance 1 includes a receiver coil 4 in which electrical energy is induced by induction heating element 18 of the underlying cooktop. In turn, receiver coil 4 provides power to control unit 3, and may optionally provide power to a mixer motor. However, Yaman is silent as to the location of the mixer motor. Furthermore, the Yaman appliance does not include an intermediate space defined between an outer housing and an interior housing defining a food chamber. The only spaces that can be identified in the Yaman device are the food chamber itself, and slots formed in coil casing 7 and optional cover 8 (see Fig. 7) accommodating receiving coil 4.
The Office action acknowledges that "Yaman is silent regarding the drive unit being within an intermediate space defined between an outer housing and interior housing of the cooking utensil" (Office action, p. 6). Instead, the Office action asserts that this feature is obvious over Yaman in view of the teachings of Logan. However, for at least the reasons set forth below, Logan fails to remedy the deficiencies of Yaman. Logan teaches a cooking device including a stirrer 6, as shown in Fig. 1, which is partially reproduced below. Stirrer 6 may be driven by a driver comprising a set of electromagne Logan does not teach or suggest that the cooking device comprises an outer housing and an interior housing, defining between them an intermediate space. At 
Even if one interprets Logan's "embedded" drive unit as implying the existence of an intermediate space between outer and interior housings (that is, a space occupied by the drive unit), Logan does not teach or suggest that such an intermediate space would be larger than the drive unit, such that at least a portion of the intermediate space is unoccupied by the drive unit. On the contrary, Logan's teaching that a driver may be "embedded" in the cooking device suggests that the driver would completely fill any space in the cooking device in which it is disposed. Accordingly, Logan fails to teach or suggest the claimed feature. 
However Examiner respectfully disagrees because the secondary prior reference Logan teaches a magnetic drive unit with stirrer, the drive unit coils embedded at the base of the cooking vessel to the advantage of no moving parts thereof, while the primary prior art Yaman contends to a space around coils that should be provided with insulation to advantage a resistance to short circuiting (see new citations with rationales of claim 15 and 25).
 Additionally new prior art Viroli teaches positioning the stirrer driving coil close to the interior of the cooking vessel where the magnetic stirrer is located, to advantage of a diminished attenuation of a magnetic flux at stirrer through closer proximity of the magnetic driver (see new citations with rationales of claim 26). 
Therefore the rejections are maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Spencer H. Kirkwood/           Examiner, Art Unit 3761     

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726